Citation Nr: 0734928	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for syringomyelia.


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to April 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a regional office 
(RO) of the Department of Veterans Affairs (VA).



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the veteran filed a substantive appeal and 
requested on VA Form 9 to appear personally before the Board 
and give testimony concerning her appeal.  No hearing was 
scheduled.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2006) (pertaining specifically to hearings 
before the Board).  

The veteran specified a Travel Board hearing.

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following action:

1. The RO should schedule a Travel Board 
hearing for the appellant and notify her 
of the date and location where the hearing 
will be held.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



